Name: 91/129/EEC: Council Decision of 28 January 1991 concerning the conclusion of the Protocol for the accession of Venezuela to the General Agreement on Tariffs and Trade
 Type: Decision
 Subject Matter: international affairs;  America;  international trade
 Date Published: 1991-03-08

 Avis juridique important|31991D012991/129/EEC: Council Decision of 28 January 1991 concerning the conclusion of the Protocol for the accession of Venezuela to the General Agreement on Tariffs and Trade Official Journal L 062 , 08/03/1991 P. 0033 - 0033 Finnish special edition: Chapter 11 Volume 16 P. 0221 Swedish special edition: Chapter 11 Volume 16 P. 0221 COUNCIL DECISION of 28 January 1991 concerning the conclusion of the Protocol for the accession of Venezuela to the General Agreement on Tariffs and Trade (91/129/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas Venezuela entered into negotiations with the European Economic Community and the other Contracting Parties to the General Agreement on Tariffs and Trade with a view to its accession to the said Agreement; Whereas the results of these negotiations are acceptable to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol for the accession of Venezuela to the General Agreement on Tariffs and Trade is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol in order to bind the Community. Done at Brussels, 28 January 1991. For the Council The President J.-C. JUNCKER